Per Curiam,
The final decree in the proceedings instituted against the appellees enjoined them from using, or permitting any one to use, any buildings on the lots described in the bill “for the purpose of a public garage or storagehouse for automobiles,” and the mandatory order asked for by appellants was properly refused for the following reason given by the learned court below: “Between the time of the grant of the preliminary injunction and the final hearing, the defendants had proceeded with the erection of the building substantially without change from the one originally projected. It bears all the appearance of a building erected for use as a public garage. The plaintiffs have requested the court to conclude as a matter of law that, the buildings having been erected in violation of the terms of the injunction, the court should now require the same to be removed. With this view we *103cannot concur. The character of the architecture of the building erected upon the tract of ground is one over which this court may not exercise supervision. It is only when the use to which the building is put becomes offensive that this court may act.”
Decree affirmed at appellants’ costs.